                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

JAMES TYLER TURNER,                           )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )      No.:    3:19-CV-267-TAV-DCP
                                              )
JEFF COFFEY,                                  )
GLEN BALLINGER, and                           )
RICKY OAKES,                                  )
                                              )
             Defendants.                      )


                     MEMORANDUM OPINION AND ORDER

      The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2].

I.    FILING FEE

      Plaintiff alleges that prison officials have refused to complete a certified copy of his

inmate trust account, despite his repeated attempts to obtain such information to support

his motion for leave to proceed in forma pauperis [See Doc. 7]. Therefore, the Court will

presume that Plaintiff lacks sufficient financial resources to pay the filing fee.

Accordingly, pursuant to 28 U.S.C. § 1915, his motion for leave to proceed in forma

pauperis [Doc. 2] will be GRANTED.

      Because Plaintiff is an inmate in the Grainger County Detention Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

Suite 130, Knoxville, Tennessee 37902, as an initial partial payment, the greater of:
(a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust

account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

account for the six-month period preceding the filing of the complaint. 28 U.S.C. § 1915(b)

(1)(A)–(B). Thereafter, the custodian of Plaintiff’s inmate trust account shall submit

twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income

exceeds $10.00, until the full filing fee of $350.00 has been paid to the Clerk. 28 U.S.C.

§§ 1915(b)(2), 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be

DIRECTED to mail a copy of this memorandum and order to the custodian of inmate

accounts at the institution where Plaintiff is now confined and to the Attorney General for

the State of Tennessee. This order shall be placed in Plaintiff’s prison file and follow him

if he is transferred to another correctional institution. The Clerk also will be DIRECTED

to provide a copy of this memorandum and order to the Court’s financial deputy.

II.    SCREENING

       A.     COMPLAINT ALLEGATIONS

       Plaintiff was involved in a physical altercation on December 5, 2018, while housed

at the Jefferson County Justice Center that resulted in a charge of aggravated assault against

him and a “charge partner” [Doc. 1 p. 3–4]. Plaintiff asserts that since the incident his

partner has been allowed to work and earn good-time credits, while Plaintiff has been

placed on lockdown [Id. at 4]. Plaintiff maintains that Chief Glenn Ballinger repeatedly

                                              2
promised him a job so that he could earn credits, but that on July 11, 2019, Plaintiff was

informed he was not eligible to work because of the aggravated assault charge [Id.].

       Plaintiff asserts that Sheriff Jeff Coffey, Chief Glenn Ballinger, and Captain Ricky

Oakes have ignored his complaints, both formal and informal [Id.]. He asks the Court to

move him to a county where he can earn work credits and award him monetary

compensation “for emotional stress” [Id. at 5].

       B.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and sua sponte dismiss any claims that are frivolous or malicious, fail

to state a claim for relief, or are against a defendant who is immune. 28 U.S.C. §§

1915(e)(2)(B), 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The Supreme

Court articulated the pleading standard for complaints to survive dismissal under Federal

Rule of Civil Procedure 12(b)(6) in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). This standard “governs dismissals for

failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

                                              3
404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery, however, are not well pled and

do not state a plausible claim. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are   insufficient    to   state   a   plausible       claim   for   relief.   Iqbal,   556   U.S.

at 681.

          In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

          C.     ANALYSIS

          As to Plaintiff’s allegation that all three Defendants ignored his grievances, the

Court notes that inmates have no constitutional right to a prison grievance procedure, nor

do they possess a protected interest in having their grievances resolved satisfactorily. See

LaFlame v. Montgomery Cty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001).

Accordingly, Plaintiff’s allegation that Defendants ignored his grievances fails to state a

claim under 42 U.S.C. § 1983.

          Next, the Court finds that, to the extent Plaintiff challenges his lockdown status,

such confinement does not generally constitute an atypical and significant hardship

in the context of prison life so as to raise a due process concern. See Sandin v. Conner,

                                                   4
515 U.S. 472, 484 (1995) (holding a prison restriction does not implicate a protected

interest unless the restriction constitutes an “atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life”). Additionally, the inability to earn

sentence credits while in segregated placement does not implicate a protected interest. See

Randolph v. Campbell, 25 F. App’x 261, 263 (6th Cir. 2001). Therefore, Plaintiff’s

placement in “lockdown” for disciplinary reasons fails to implicate a constitutional right

of Plaintiff.

       The crux of Plaintiff’s complaint, however, is that he has been denied a prison job

that will allow him to earn sentence credits. While Plaintiff’s desire to earn credits toward

an earlier release is certainly understandable, he has no protected interest in a prison job

and cannot assert the denial of one as a constitutional violation. Rhodes v. Chapman,

452 U.S. 337, 348 (1981) (“Although job and educational opportunities diminished

marginally, . . . deprivations of this kind simply are not punishments. We would have to

wrench the Eighth Amendment from its language and history to hold that delay of these

desirable aids to rehabilitation violates the Constitution.”); Ivey v. Wilson, 832 F.2d 950,

955 (6th Cir. 1987) (“It is well established, however, that no prisoner has a constitutional

right to a particular job or to any job.”). Therefore, the Court finds that Plaintiff has failed

to state a claim upon which relief may be granted under 42 U.S.C. § 1983.

III.   CONCLUSION

       For the reasons set forth above:

       1.       Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
                GRANTED;
                                               5
2.   Plaintiff is ASSESSED the civil filing fee of $350.00;

3.   The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
     the filing fee to the Clerk in the manner set forth above;

4.   The Clerk is DIRECTED to mail a copy of this memorandum and order to
     the custodian of inmate accounts at the institution where Plaintiff is now
     confined, to the Attorney General for the State of Tennessee, and to the
     Court’s financial deputy;

5.   Plaintiff’s complaint is DISMISSED with prejudice for failure to state a
     claim upon which relief may be granted;

6.   The Court CERTIFIES that any appeal from this action would not be taken
     in good faith and would be totally frivolous. See Fed. R. App. P. 24.

IT IS SO ORDERED.

ENTER:


                         s/ Thomas A. Varlan
                         UNITED STATES DISTRICT JUDGE




                                   6
